Title: John Bondfield to the American Commissioners, 1 January 1779: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, January 1, 1779: Compliments of the season. There have been no new arrivals since my letter of December 5. At Nantes, the Chasseur is loaded; contrary winds have delayed the [Governor Livingston] at the Ile de Ré for two months. I rejoice in the appointment of a convoy, which will promise more protection for merchant ships. Captures have discouraged expeditions; insurance premiums are now at sixty percent, which exhausts capital. Losses from this port since January, 1778, include forty-eight ships going and coming between Bordeaux and the West Indies, fifty-six going to and coming from the United States, and thirty-one on the coasts of America and the islands. Most are between two hundred and five hundred tons.>
